DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10 of the response, filed 21 DEC 21, with respect to the rejection(s) of claims 1-5, 9-17 & 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Jakupi in view Dent.  In Applicant’s arguments, it was argued that the Jakupi reference did not teach that a “voltage reading” was acquired but simple taught that a current transformer was used to detect an HF signal and that the HF signal was analyzed to determine if an arc fault had occurred.  As such, Dent has been relied upon to specifically teach that an arc fault detection circuit in an AC powerline communication line can acquire voltage signals, current signals, or both to determine the occurrence of an arc fault.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakupi (US 2019/0339319 in view of Dent (US 2016/0224083).

With regard to claim 1-5 & 9-12, Jakupi, in Figure 1, a method comprising acquiring, by a power line communications (PLC) application executing on a network communications device and via a first PLC modem (paragraph 0038 teaches that memory 130 stores software executed by controller 110 and paragraph 0034 teaches that analog frontend 120 can comprise an HF receiver while paragraph 0075 teaches that the system can comprise a MODEM; further paragraph 0030 teaches that the system operates in a PLC environment), first signal readings (via sensor 180) associated with an electrical circuit (10); performing, by the PLC application, one or more operations based on the first signal readings to determine that an electrical arcing condition is present within the electrical circuit; and performing, by the PLC application, a remedial operation in response to determining that the electrical arcing condition is present (paragraphs 0034-0037).
Jakupi does not teach that the first signal readings are voltage readings.  
Dent, in Figure 7, teaches a circuit breaker for use in an AC system that comprises a PLC communications and current monitoring module (4003) that extracts and injects communications signals on the AC power line (paragraphs 0105 & 0106).  It is further taught the breaker can use signals from the power line to detect arc faults and in response to actuate a trip mechanism (4001) to disconnect power from a faulty circuit (0106).  It further taught that an arc fault detector may detect the arc fault through analysing a voltage signal, a current signal, or both (paragraph 0121).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jakupi with Dent, by using voltage signal to detect the arc fault as taught by Dent in the system of Jakupi, for the purpose of allowing for accurate arc detection as many arc detection schemes require a voltage reading and by collecting the voltage, the device would be capable performing these various methods of arc detection.

With regard to claims 2-5 & 9-12, Jakupi in view of Dent discloses the device of claim 1 and further teaches that the one or more operations comprise detecting that a plurality of voltage values included in the first voltage readings has at least one high-frequency signal component (Jakupi, paragraph 0033) (re claim 2), wherein the one or more operations comprise: generating a frequency spectrum from the first voltage readings; and determining that (Jakupi, paragraph 0044 and blocks 312 & 322 of Fig. 3) (re claim 3), wherein the one or more operations further comprise: generating an aggregate measure of spectral content of the frequency spectrum in a frequency range of interest; and determining that the aggregate measure exceeds a threshold level (in paragraph 0070, Applicant describes an “aggregate measure” as “any technically feasible measure indicative of an electrical arcing condition” of which paragraph 0044 of the Jakupi reference describes) (re claim 4), wherein the one or more operations further comprise: fitting at least one of the spectral content or the aggregate measure to a trend model that reflects behavior of the at least one of the spectral content or the aggregate measure over a period of time; and determining, based on the trend model, that a trend of the at least one of the spectral content or the aggregate measure is indicative of an electrical arcing condition (paragraph 0031 of Jakupi teaches that if the arc pattern over time fits with a particular pattern that a fault is detected) (re claim 5), wherein the remedial operation comprises disconnecting the electrical circuit from an electrical utility via a service disconnect (via trip mechanism 170) (re claim 9), wherein the remedial operation comprises transmitting the first voltage readings to a central office, an edge device, or another network communications device (via communication interfaces 140 as taught in paragraph 0037 of Jakupi) (re claim 10), wherein the remedial operation comprises transmitting a first message to a central office, an edge device, or another network communications device indicating that the electrical arcing condition has been detected via communication interfaces (140 as taught in paragraph 0037 of Jakupi) (re claim 11), wherein the remedial operation comprises generating an alert to inform a user of the electrical arcing condition (via LED 156 as taught in paragraph 0037 of Jakupi) (re claim 12).

With regard to claims 13-17, Jakupi, in Figure  1, discloses one or more non-transitory computer-readable media (130) storing program instructions that, when executed by one or more processors (110, paragraph 0038), causes the one or more processors to perform the (paragraph 0034 teaches that analog frontend 120 can comprise an HF receiver while paragraph 0075 teaches that the system can comprise a MODEM which is a transceiver; further paragraph 0030 teaches that the system operates in a PLC environment), one or more operations based on the first signal readings to determine that an electrical arcing condition is present within the electrical circuit; and performing, by the PLC application, a remedial operation in response to determining that the electrical arcing condition is present (paragraphs 0034-0037).
Jakupi does not teach that the first signal readings are voltage readings.  
Dent, in Figure 7, teaches a circuit breaker for use in an AC system that comprises a PLC communications and current monitoring module (4003) that extracts and injects communications signals on the AC power line (paragraphs 0105 & 0106).  It is further taught the breaker can use signals from the power line to detect arc faults and in response to actuate a trip mechanism (4001) to disconnect power from a faulty circuit (0106).  It further taught that an arc fault detector may detect the arc fault through analysing a voltage signal, a current signal, or both (paragraph 0121).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jakupi with Dent, by using voltage signal to detect the arc fault as taught by Dent in the system of Jakupi, for the purpose of allowing for accurate arc detection as many arc detection schemes require a voltage reading and by collecting the voltage, the device would be capable performing these various methods of arc detection.

With regard to claims 14-17, Jakupi in view of Dent teaches the device of claim 13 and further teaches that the one or more operations comprise detecting that a plurality of voltage values included in the first voltage readings has at least one high-frequency signal component (re claim 14), wherein the one or more operations comprise: generating a frequency spectrum from the first voltage readings; and determining that a spectral component of the frequency spectrum exceeds a threshold level (paragraph 0044 and blocks 312 & 322 of Fig. 3) (re claim 15), wherein the one or more operations further comprise: generating an aggregate measure of spectral content of the frequency spectrum in a frequency range of interest; and determining that the aggregate measure exceeds a threshold level (in paragraph 0070, Applicant describes an “aggregate measure” as “any technically feasible measure indicative of an electrical arcing condition” of which paragraph 0044 of the reference describes) (re claim 16), wherein the one or more operations further comprise: fitting at least one of the spectral content or the aggregate measure to a trend model that reflects behavior of the at least one of the spectral content or the aggregate measure over a period of time; and determining, based on the trend model, that a trend of the at least one of the spectral content or the aggregate measure is indicative of an electrical arcing condition (paragraph 0031 teaches that if the arc pattern over time fits with a particular pattern that a fault is detected) (re claim 17).

With regard to claim 20, Jakupi, in Figure 1, discloses a system, comprising: a memory (130) that includes instructions, and a processor (110) that is coupled to the memory and, when executing the instructions, is configured to: acquire, via a power line communications (PLC) device, first signal readings associated with an electrical circuit; perform one or more operations based on the first signal readings to determine that an electrical arcing condition is present within the electrical circuit; and perform a remedial operation in response to determining that the electrical arcing condition is present (paragraphs 0034-0037). 
Jakupi does not teach that the first signal readings are voltage readings.  
Dent, in Figure 7, teaches a circuit breaker for use in an AC system that comprises a PLC communications and current monitoring module (4003) that extracts and injects 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jakupi with Dent, by using voltage signal to detect the arc fault as taught by Dent in the system of Jakupi, for the purpose of allowing for accurate arc detection as many arc detection schemes require a voltage reading and by collecting the voltage, the device would be capable performing these various methods of arc detection.

Claims 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jakupi in view of Dent and further in view of Russell (US 5,600,526).

With regard to claim 7, Jakupi in view of Dent teaches the method of claim 1.  
Jakupi in view of Dent does not teach identifying, based on a load pattern, a load that is operating during the electrical arcing condition; and associating the load with the electrical arcing condition.  
Russell, in Figure 1, teaches a circuit to detect an arcing fault in a system.  It is further taught that the circuit identifies, based on a load pattern, a load that is operating during the electrical arcing condition; and associating the load with the electrical arcing condition (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jakupi in view of Dent with Russell, by using a load pattern to determine a load is the system of Jakupi as taught by Russell, for the purpose of allowing the method to determine a load on the system to ensure that proper mitigating techniques to 

With regard to claim 19, Jakupi in view of Dent teaches the method of claim 13.  
Jakupi in view of Dent does not teach identifying, based on a load pattern, a load that is operating during the electrical arcing condition; and associating the load with the electrical arcing condition.  
Russell, in Figure 1, teaches a circuit to detect an arcing fault in a system.  It is further taught that the circuit identifies, based on a load pattern, a load that is operating during the electrical arcing condition; and associating the load with the electrical arcing condition (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jakupi in view of Dent with Russell, by using a load pattern to determine a load is the system of Jakupi as taught by Russell, for the purpose of allowing the method to determine a load on the system to ensure that proper mitigating techniques to remove the arc fault are implemented and to also prevent a load which provides arcing like voltage signals from improperly causing the system to detect an arcing event.   

Allowable Subject Matter
Claims 6, 8 & 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a computer-implemented method comprising all the features as recited in the claims and in combination with the first voltage reading being associated with a first site, and 

Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a computer-implemented method comprising all the features as recited in the claims and in combination with detecting communications via the PLC modem; suspending the one or more operations to determine that an electrical arcing condition is present; processing the communications with the PLC modem; and resuming the one or more operations to determine that an electrical arcing condition is present.

Claim 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest one or more non-transitory computer-readable media comprising all the features as recited in the claims and in combination with the first voltage readings being associated with a first site, and wherein the one or more operations comprise: receiving, via a network communications device, second voltage readings associated with a second site; determining that the second voltage readings correspond to the first voltage readings; comparing a first value included in the first voltage readings with a second value included in the second voltage readings; determining that the first value exceeds the second value; and in response, determining that the electrical arcing condition is associated with the first site and not with the second site. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839